Exhibit HOME SYSTEM GROUP CODE OF CONDUCT This Code of Conduct of Home System Group (“Home System” or the “Company”) provides the standards by which the Company’s employees, officers and directors should conduct themselves. It is the Company’s goal to foster the highest possible ethical standards in its employees’, officers’ and directors’ interactions with each other, customers, suppliers, regulators and the community at large. The Company has provided this code as a guide expects that each employee, officer and director of Home System will use its principles of ethical conduct as foundation for behavior. Company Assets Electronic Communication Resources By using any Home System electronic equipment or systems or by accessing the Internet or any company intranet using a Home System sign-on ID or any computer equipment or systems an employee, officer or director of Home System acknowledges that he or she represents Home System and agrees to comply with Home System’s policies governing their use. Home System provides electronic equipment and systems, including Internet and intranet services, for business-related activities.
